Citation Nr: 1813497	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 2, 2011, for the grant of a 20 percent disability rating for left knee strain with degenerative joint disease.

2.  Entitlement to an effective date earlier than February 2, 2011, for the grant of a 20 percent disability rating for right knee strain with degenerative joint disease.

3.  Entitlement to an initial compensable disability rating for sebaceous cysts. 

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension, and, if so, whether service connection is warranted.  

5.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee and right ankle.  

6.  Entitlement to service connection for arthritis of the left ankle, to include as secondary to a service-connected disability.  

7.  Entitlement to service connection for bilateral heel spurs.  

8.  Entitlement to service connection for cataracts. 

9.  Entitlement to service connection for diabetes mellitus (DM), to include as secondary to Agent Orange (herbicide) exposure.  

10.  Entitlement to service connection for a heart condition, to include as secondary to herbicide exposure.  

11.  Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1974 to December 1979.  He also served from December 1979 to November 1981 and was discharged under other than honorable conditions. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, July 2012, November 2012 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2017, the Veteran appeared and provided testimony on the identified claims above before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

In order to establish jurisdiction over the issue of service connection for hypertension the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  See, e.g., August 2010 statement.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.  

Subsequent to the most recent statement of the case, additional evidence was added to the claims file.  However, RO review of such evidence was waived during the Board hearing.  Therefore, the Board can proceed.  

All issues except entitlement to an effective date earlier than February 2, 2011, for the grant of a 20 percent disability rating for right and left knee strain with degenerative joint disease and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to February 2, 2011, it was not factually ascertainable that the Veteran's left knee strain increased in severity sufficient to warrant a 20 percent rating.  

2.  Prior to February 2, 2011, it was not factually ascertainable that the Veteran's right knee strain increased in severity sufficient to warrant a 20 percent rating.  

3.  In an unappealed rating decision, dated in July 1984, the RO denied service connection for hypertension. 

4.  Additional evidence received since the July 1984 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for hypertension. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 2, 2011, for the grant of a 20 percent rating for left knee strain with degenerative joint disease have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400, 4.1, 4.40, 4.45, 4.7, 4.71a, (2017).

2.  The criteria for an effective date earlier than February 2, 2011, for the grant of a 20 percent rating for right knee strain with degenerative joint disease have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400, 4.1, 4.40, 4.45, 4.7, 4.71a, (2017).

3.  The July 1984 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

4.  Evidence received since the July 1984 rating decision is new and material to the service connection claim for hypertension, therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In August 2017, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked. 

Effective Date

The Veteran was awarded a 20 percent disability rating for his left knee strain and right knee strain, effective February 2, 2011.  The Veteran contends his 20 percent rating should be changed to July 31, 2008, or to an earlier date.  See December 2012 notice of disagreement.  

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o)(1).  The claim must be considered pursuant to the criteria under 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110 (b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400 (o)(2).  Thus, if a claim is received after the increase in disability is demonstrated, but the increase occurred within the prior one year period then the effective date will be assigned as of the date of the ascertainable increase. 

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521  .

The Veteran filed a claim for service connection for his bilateral knee disability on April 4, 2007.  An April 2008 rating decision granted service connection for a left knee strain with degenerative joint disease and right knee strain with degenerative joint disease, both at 10 percent, effective April 4, 2007.  On July 31, 2008, the Veteran filed an increased rating claim and was afforded another VA examination in October 2008.  A June 2009 rating decision denied a rating in excess of 10 percent for both knees.  In June 2009, the Veteran filed a notice of disagreement and was afforded another VA examination in February 2011.  A July 2012 rating decision denied a rating in excess of 10 percent for both knees; however, a November 2012 rating decision increased the Veteran's rating to 20 percent, effective February 2, 2011, the date of the last VA examination.  A November 2012 statement of the case addressed the issue of a rating in excess of 10 percent prior to February 2, 2011, or in excess of 20 percent thereafter.  In December 2012, the Veteran filed a notice of disagreement, only disagreeing with the effective date assigned for the 20 percent rating.  He was subsequently issued a statement of the case and filed a substantive appeal on the effective date issue.  

The above procedural history shows that although the Veteran did not file a notice of disagreement with the April 2008 rating decision, new and material evidence was associated with the claims file within one year of the rating decision's notification; namely, the October 2008 VA examination.  Accordingly, by operation of the 38 C.F.R. § 3.156 (b) "pending claim" exception, the April 2008 rating decision did not become final and the entire period since April 4, 2007, may be considered for an earlier effective date for the higher 20 percent rating, as claimed. 

The Board notes that the Veteran was originally granted a 10 percent rating prior to February 2, 2011, and a 20 percent thereafter for left knee strain under Diagnostic Code 5010-5260 and right knee strain under Diagnostic Code 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2017).  

During the period from April 2007 to February 2011, the Board finds that it was not factually ascertainable that the Veteran's knee disabilities warranted a 20 percent rating.  Although the Veteran continuously complained of pain, limitation of motion and flare-ups, a November 2007 VA examination revealed he had bilateral knee flexion to 110 degrees, with pain and no additional limitation of motion after three repetitions, an October 2008 VA examination revealed right knee flexion to 115 degrees and left knee flexion to 120 degrees, both without pain, and an October 2008 private treatment record found knee flexion to 90 degrees bilaterally.  The 10 percent rating was appropriate for arthritis with some limitation of motion.  To warrant a higher rating, there would have to be flexion limited to 30 degrees, which was not shown.  There was also no limitation of extension or any of the other symptoms that would allow rating the knees under another diagnostic code.

Thus, regardless of the date of claim cited, the Board finds that an increased disability for the Veteran's bilateral knee disability was in no way factually ascertainable prior February 2, 2011.  Again, the general rule regarding the effective date of a rating and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110 (a) (2012; 38 C.F.R. § 3.400 (o)(1); see also Hart v. Mansfield, 21 Vet. App. 505   (2007) (the Board must consider entitlement to "staged" ratings to compensate for times when the disabilities may have been more severe than at other times during the course of the appeal).  Accordingly, the date entitlement arose for an increased rating for limitation of flexion, February 2, 2011, is the appropriate effective date.  38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. § 3.400 (o)(2) (2017).  

New and Material Evidence

The Veteran asserts his hypertension is related to service.  Specifically, claiming he had high blood pressure in service and fainted on two occasions.  The RO denied the claim in July 1984, which found no evidence that the Veteran had a diagnosis of hypertension.   As the Veteran did not file a timely notice of disagreement, or submit new and material evidence within one year, the July 1984 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A piece of evidence submitted subsequent to the July 1984 rating decision includes an October 2007 private treatment record noting the Veteran had a diagnosis of hypertension.  The Board finds this record relates to an unestablished fact, namely establishing a current disability.  For the aforementioned reasons, the evidence for his claim of hypertension is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).


ORDER

Entitlement to an effective date earlier than February 2, 2011, for the grant of a 20 percent disability rating for left knee strain with degenerative joint disease is denied.  

Entitlement to an effective date earlier than February 2, 2011, for the grant of a 20 percent disability rating for right knee strain with degenerative joint disease is denied.  

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; the appeal is granted to this extent only.


REMAND

During the Board hearing the Veteran reported he continued to seek treatment at the VA, however, only VA treatment records prior to June 2015 are associated with the claims file.  Therefore, a remand is necessary to obtain and associate all VA treatment records since June 2015 with the claims file.  

Also, the Veteran submitted a timely notice of disagreement in April 2013, with respect to the issue of entitlement to service connection for skin cancer, to include as secondary to herbicide exposure, which was denied in a December 2012 rating decision.  The electronic file does not, however, contain a statement of the case.  As a statement of the case is not part of the record, the issue must be remanded to provide the Veteran with this document.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the appellant with a Statement of the Case, including all pertinent laws and regulations, for the issue of entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

2.  Obtain ALL electronic records from the Vista Martinez VA Medical Center since June 2015. 

3.  Then, schedule the Veteran for a VA examination in order to determine the current severity of his service-connected sebaceous cyst.  

4.  Then, the RO should review the record and the additional evidence obtained and determine whether any further etiology opinions are needed with respect to the service connection claims.  See, e.g., letter from VA physician dated August 2017.

5.  After completing the above and any other development deemed necessary, readjudicate the remanded issues, to include TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


